UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest event reported): April 12, 2007 OAK HILL FINANCIAL, INC. (Exact name of Registrant as specified in its charter) Ohio 0-26876 31-1010517 (State or jurisdiction of incorporation) (Commission or file number) (IRS Employer identification number) 14621 S. R. 93 Jackson, OH 45640 (Address of principal executive offices) (740) 286-3283 (Registrant’s phone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12(b) under the Exchange Act (17 CFR 240.14a-12(b)) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13(e)-4(c)) The information in this report Item 2.02, including the exhibit attached hereto, is furnished solely pursuant to Item 2.02 of this Form 8-K. Consequently, it is not deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, or otherwise subject to the liabilities of that section. Further, the information in this report, including the exhibit, shall not be deemed to be incorporated by reference into the filings of the registrant under the Securities Act of 1933. Item 2.02: Results of Operations and Financial Condition On April 12, 2007, Oak Hill Financial, Inc. issued a press release announcing its results of operations and financial condition for the three months (“first quarter”) ended March 31, 2007. A copy of the press release is attached as Exhibit 99. Item 9.01: Financial Statements and Exhibits (c) Exhibits. Exhibit No. Description 99 Press release of Oak Hill Financial, Inc., dated April 12, 2007, announcing the Company’s earnings for the first quarter ended March 31, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Oak Hill Financial, Inc. /s/ Dale B. Shafer Date: April 13, 2007 Dale B. Shafer Interim Chief Financial Officer EXHIBIT INDEX Exhibit Number Description 99 Press release of Oak Hill Financial, Inc., dated April 12, 2007, announcing the Company’s earnings for the first quarter ended March 31, 2007
